DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 07/30/2021 has been entered. Claim(s) 23-33, 35-39 is/are pending in the application. Applicant’s amendments to the claims have overcome each and every objection and/or 112(b) rejection previously set forth in the office action mailed 04/30/2021. 
Claim Objections
Claim 23 is objected to because of the following informalities: “subjecting the matched hot isostatic pressing” should read either --subjecting the joined half shells to hot isostatic pressing-- or --subjecting the matched half shell valves to hot isostatic pressing--.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 23-29, 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aust et al. (US20080092383A1) in view of Julien et al. (US20120136400A1) and further in view of Broadley et al. (US20130218281A1) and evidenced by Edwards (“All About Engine Valves”.Thomasnet. 2021).
Regarding Claims 23-24, Aust teaches a method of forming hollow valve components comprising the steps of mixing metal powder and binder, filling and pressing the mixture by injection molding, and sintering the component to a final shape. (Claim 1).
Regarding the limitation of manufacturing the green product as half shell valves, Aust teaches one green component is made but is silent as to the making of two green component halves to be sintered together as one piece. However, Julien teaches a method of sintering a metal injection molded product (abstract) and teaches the green part for a hollow component can be in the form of two subcomponents with interor central hemispherical voids can be joined, de-bound, and sintered to form assembled component having a hollow interior 
Regarding the limitation of sintering by hot isostatic pressing, Aust teaches sintering is carried out at 80-90% of the melting temperature of the metal or alloy (Claim 18) but is silent regarding the application of isostatic pressing. However Broadley teaches a method for sintering metal injection molded components, and teaches after debinding sintering can be accomplished to consolidate the final product, and teaches hot isostatic pressing can achieve 
Aust teaches the valves are hollow engine valves, which as evidenced by Edwards, most engine valves are designed as poppet style valves (comprising a head and stem) (See Page 2, Lines 4-8, Fig 1). While Aust teaches the components can be joined after sintering [0019], Aust in view of Julien teaches the two halves of a desired component (in the case, an entire valve) are made by forming two green body halves before sintering together as a final component product. The modification is also considered a simple substitution which forms a singular metal injected molded component with a complex hollow shape that is sintered as one piece as both methods are recognized in the art for achieving the same purpose of making a complex metal injection molded component.
Regarding Claim 25, Aust does teach is the green product is removed before de-binding, however Broadley teaches that in typical metal injection molding the green part is removed from the mold, allowed to rest, and then de-bound [0004]. Therefore, it would have been obvious to one of ordinary skill in the art to remove the green part(s) taught by Aust before de-binding to allow the article to rest, and for practical purposes such as if the furnace or apparatus for de-binding is a separate apparatus then the metal injection molding apparatus. 
Regarding Claims 26-27
Regarding Claim 28, Aust teaches the binder can comprise thermosetting plastics [0013]. 
Regarding Claim 29, Aust teaches Ti-6Al-4V is used as the alloy powder [0020]. 
Regarding Claim 33, Aust does not teach a third green component in the shape of a poppet valve enclosed by two poppet valve shaped green component halves. However, Broadley teaches that the green components can contain a green state core with a desired final shape that can made of a material of different mechanical properties before filling the surrounding with metal powder/binder composition [0049] for the advantage of having zones of final product with different metal compositions [0018]. Therefore, it would have been obvious to one of ordinary skill in the art to modify the join the half valve components to a final shape green valve for the purpose of forming a core shell valve with different mechanical properties on the inside and outside of the valve as poppet valves are exposed to high thermal and mechanical stresses in internal combustion engines.

Claims 30 and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aust et al. in view of Julien et al. and further in view of Broadley et al. as evidenced by Edwards as applied to Claim 23, and further in view of Abkowitz et al. (US4852531)
Regarding Claim 30, Aust teaches aggregates can be added into the metal powder matrix but does not teach ceramics can. However, Abkowitz teaches poppet valves made by sintering of powdered Titanium based alloys (such as Ti-
Regarding Claim 35, Aust does not teach the head and stem of the poppet valve have different material compositions. However, Abkowitz teaches the head and stem can be comprised of different material compositions where one includes Ti-based ceramics for the purpose of strengthening the stem as it is subjected to cyclic loading and sliding friction during operation (Col. 1, Lines 15-32) (Claim 1). Therefore, it would have been obvious to one of ordinary skill in the art to add a different composition or add ceramic to the stem portion of the valve when forming green parts to be sintered for the purpose of improving stem strength during cyclic loading in operation. 

Claims 31-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aust et al. in view of Julien et al. and further in view of Broadley et al. as evidenced by Edwards, and further in view of Osada et al. ("NITRIDING RESPONSE OF MICROMINIATURE POWDER INJECTION MOLDED TITANIUM." International Journal of Powder Metallurgy 46.2 (2010).)
Regarding Claim 31-32, Aust does not teach a nitriding step in the production of its Ti based metal injection molded sintered product. However, Osada teaches gas nitriding can be performed during sintering to produce TiN on the surface to improve product hardness and wear resistance (Page 39, [001-002]). Therefore, .  

Claim 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aust et al. in view of Julien et al. and further in view of Broadley et al. as evidenced by Edwards, and further in view of Colwell (US2280686).
Regarding Claim 36, Aust does not teach a rolling the surface of the valve blank or valve, However Colwell teaches the rolling the surface of the valve stem improves fatigue resistance (Col. 1, Lines 20-50). Therefore, it would have been obvious to one of ordinary skill in the art to roll the surface of the poppet valve taught by Aust for the purpose of improving fatigue resistance of the valve. 

Claim 37-39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aust et al. in view of Julien et al. and further in view of Broadley as evidenced by Edwards, and further in view of Jessenberger et al. (US20020195741A).
Regarding Claim 36, Aust in view of Broadley and Julien teaches a hollow valve is made sinter joining green body halves made by injection molding, but does not teach a lost core at least partially made of binder provided with a resusable inner core was used to injection mold the green bodies. However Jessenberger teaches a method of hollow structures in injection molded products by the use of lost cores (abstract). Lost cores in metal injection molding are cores that are 
Regarding the limitation of a reusable inner core, Jessenberger teaches an insert of a different material can fixed in the lost core to position it [0013]. Therefore, it would have been obvious to one of ordinary skill in the art to reuse said insert after the surrounding lost core around it is disintegrated for the purpose of saving on material costs associated with forming an insert each time injection molding occurs. 
Regarding Claim 39, Aust teaches the presence of blades in the head of the valve (see Fig 1, which is identical to figure 7B of the disclosure where applicant indicates 62 constitutes guiding blades), and Aust in view of Jessenberg teaches the component is shaped with a core. 
Response to Arguments
Applicant's arguments filed 07/30/2021 have been fully considered but they are not persuasive. 
Applicant argues that Aust, the primary reference is drawn to a method of making hollow component parts for valves, where after the component parts are injection molded to green compacts, debound and sintered, are joined together to produce a valve; therefore one 
While applicant argues the examiner has not shown that is even possible to unite the Aust components in the green state; this is not considered persuasive as the Julien reference teaches the green components as halves can be joined in the green state, and this is the modification that is being made to the primary Aust reference. The rejection is not based on joining each component part of Aust in the green state, but as halves as taught by Julien. 
Regarding applicants arguments towards the assertion that less complex shaping machinery would be required with the modification of the Aust reference with Julien; the rejection asserts that the machinery required to metal injection mold each green part is simplified with the modification. This is because the Aust reference requires a different mold for each component part, and after sintering each is joined together. Whereas the Julien reference only requires one mold to make green component halves. The reduction in complexity of machinery is a result of less injection molding equipment being required and less complex and precise joining techniques being required to join each respective part. 
Regarding the combination of Aust and Broadly, applicant argues there is no apparent reason or benefit or replacing sintering with HIP, and that is speculative that the component parts shown in Aust would be suitable for HIP or would in any way benefit from HIP over the sintering method taught by Aust. This is not considered persuasive. First, HIP is a specific type of sintering. Even claim 1 of the claimed invention describes “thermally sintering the green products by subjecting the matched hot isostatic pressing”. The rejection is not based on replacing sintering of Aust with HIP but by sintering using HIP specifically as a means of . 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Roth-Fagaraseanu et al. (US9950370B2) further teaches the joining of two metal injection molded green parts that are debound and joined together through sintering. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stanley Silverman can be reached on 5712721358.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RICARDO D MORALES/Examiner, Art Unit 1736                                                                                                                                                                                                        
/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736